In connection with and as a part of his motion for rehearing, appellant presents the certificate of the trial judge that the statement of facts in this case was presented, approved, and filed in question-an-answer form at his instance and order; that counsel for appellant protested against the question-and-answer statement of facts, insisting that under the law the statement of facts, in a criminal case was required to be in narrative form, which he desired to have approved and filed in the case.
It is apparent, therefore, that the appellant is in no manner to blame for the statement of facts in this case being in question-and-answer form but, to the contrary, same was over his protest.
Under the express provisions of Art. 760, Sec. 1, C. C. P., as amended in 1931, the statement of facts, upon appeal in a criminal case, must be drawn in narrative form. The legislature having so provided, the judicial department of our government, neither trial courts nor appellate court, have authority to disregard this statutory mandate. This court can not, therefore, consider the question-and-answer statement of facts.
Appellant having been deprived of a statement of facts upon appeal which this court may consider, without fault or negligence on his part, constitutes reversible error.
The motion for rehearing is granted and the judgment is now reversed and the cause remanded.